DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16/415437, attorney docket TSMP20180210US00 which has a claimed effective filing date of 6/29/2018 based on provisional application 62/691721 and is assigned to Taiwan Semiconductor Manufacturing Company, Ltd. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Subsequent to the office action issued 6/1/2020, applicant has amended claim s 1, 9, 10, 16 and 20. Claims 1-20 (of which 1, 9 and 16 are independent) are pending and are considered below. 

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered and they are persuasive. Applicant has amended claim 1 to recited the limitation that the exposure is a blanket exposure, and that it exposes a region between the vias, which overcomes the rejection of record because Lin does not teach a blanket exposure.
Applicant correctly argues that amended claim 9 is supported so the §112a rejection is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, 9 and 16,

Claims 2-8, 10-15 and 17-20 depend from claims 1, 9 or 16 and carry the same novel limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A BODNAR/Examiner, Art Unit 2893